Citation Nr: 1021898	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-13 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for a back disorder and, if so, whether service 
connection is warranted. 

2.  Entitlement to service connection for methicillin-
resistant staphylococcus aureas (MSRA) infection (claimed as 
marion staff) of the buttocks, to include as being due to 
exposure to chemical dioxins. 

3.  Entitlement to service connection for the residuals of a 
left hand injury with tremors, to include as being due to 
medications (antibiotics) used in the treatment of MSRA 
infection of the buttocks.

4.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for residuals of a right leg injury with tremors, 
to include as being due to medications (antibiotics) used in 
the treatment of MSRA infection of the buttocks, and, if so, 
whether service connection is warranted. 

5.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for residuals of a left leg injury with tremors, 
to include as being due to medications (antibiotics) used in 
the treatment of MSRA infection of the buttocks, and, if so, 
whether service connection is warranted. 

6.  Entitlement to service connection for shrapnel wound of 
the left lung that is the result of a motor vehicle accident 
that occurred in service.  

7.  Entitlement to service connection for a disability 
manifested by discolored gums, to include as being due to 
medications (antibiotics) used in the treatment of MSRA 
infection of the buttocks.

8.  Entitlement to service connection for the loss of teeth 
due to medications (antibiotics) used in the treatment of 
MSRA infection of the buttocks.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran (also referred to herein as 'appellant') had 
active military service from July 1966 to June 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of December 2007 of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Petersburg, Florida.  

The Board notes that the RO considered the merits of the 
appellant's claims of entitlement to service connection for a 
back disorder and a bilateral leg disorder.  Regardless of 
the RO's actions, the Board must still determine whether new 
and material evidence has been received.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring the issue of 
whether any new and material evidence had been submitted to 
reopen the appellant's previously and finally denied claims).  
Thus, these issues on appeal have been recharacterized as 
shown on the front page of this action.

It is also noted that the appellant originally submitted a 
notice of disagreement with respect to the issue of 
entitlement to service connection for papilloma of the left 
eye.  Such issue was addressed in the March 2008 statement of 
the case; however, in his substantive appeal, the appellant 
specifically indicated that he did not wish to pursue the 
issue of entitlement to service connection for papilloma of 
the left eye.  Therefore, as the appellant did not perfect 
his appeal with respect to this issue, this issue is not 
before the Board for review.  

The Veteran's claim for service connection for discolored 
gums and loss of teeth was adjudicated in December 2007.  A 
review of the claims folder does not reflect evidence that 
the Veteran's claim was referred to a VA Medical Center 
(VAMC) for consideration of eligibility for dental treatment, 
in addition to the adjudication of his claim for service 
connection.  Accordingly, the issue of eligibility for dental 
treatment is referred to the RO for their referral to a VAMC 
on return of the case from the Board.  See Mays v. Brown, 5 
Vet. App. 302, 306 (1993) (a claim for service connection is 
also considered a claim for VA outpatient dental treatment).

The Board notes that the appellant requested a hearing before 
a Veterans Law Judge sitting at the RO.  His requested 
hearing was scheduled for February 25, 2010.  Prior to such 
hearing, the appellant's representative requested that his 
hearing be cancelled and his appeal be forwarded to the 
Board.  Therefore, the Board finds that the Veteran has 
withdrawn his request for a hearing.  38 C.F.R. § 20.704(d) 
(2009).

The merits of the issues of entitlement to service connection 
for a back disorder and a bilateral leg disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO denied 
entitlement to service connection for a back and bilateral 
leg condition.  The appellant was notified of that decision 
along with his appellate rights, but he did not appeal the 
determination and thus the decision became final.

2.  The evidence received since the September 2002 is not 
duplicative or cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating the 
appellant's claim for service connection for a back disorder 
and bilateral leg disorder.  

3.  Although the appellant has claimed that he now suffers 
from disabilities secondary to chemical dioxin exposure, none 
of the claimed disabilities is a disability listed as a 
presumptive disorder, disability, or condition.  

4.  Probative and competent evidence linking the appellant's 
MSRA infection of the buttocks with his military service, to 
include as secondary to exposure to chemical dioxins, has not 
been presented.  

5.  Probative and competent evidence etiologically linking 
the appellant's tremors of the left hand with his military 
service, to include exposure to chemical dioxins, has not 
been presented.  

6.  Probative and competent evidence linking the appellant's 
claimed disability of the left lung with his military service 
has not been presented.

7.  Probative and competent evidence linking that appellant's 
purported disability manifested by discolored gums with his 
military service has not been presented.  

8.  Probative and competent evidence linking the appellant's 
loss of teeth to his military service or any incidents 
therein has not been presented.  


CONCLUSIONS OF LAW

1.  The RO's September 2002 rating decision denying 
entitlement to service connection for a lower back disability 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2002); currently 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  New and material evidence has been received, and the 
claim of entitlement to service connection for a back 
disorder and a bilateral leg disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2009).

3.  MSRA infection of the buttocks was not incurred in, or 
aggravated by, active military service and may not be 
presumed to have been incurred as a result of exposure to 
chemical dioxins during service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009). 

4.  The residuals of a left hand injury with tremors to 
include as being due to medications (antibiotics) used in the 
treatment of his MSRA infection of the buttocks was not 
incurred in, or aggravated by, active military service and 
may not be presumed to have been incurred as a result of 
exposure to chemical dioxins during service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009). 

5.  The residuals of shrapnel wound of the left lung that is 
a result of a motor vehicle accident was not incurred in, or 
aggravated by, active military service and may not be 
presumed to have been incurred as a result of exposure to 
chemical dioxins during service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009). 

6.  A disability manifested by discolored gums to include as 
being due to medications (antibiotics) used in the treatment 
of his MSRA infection of the buttocks was not incurred in, or 
aggravated by, active military service and may not be 
presumed to have been incurred as a result of exposure to 
chemical dioxins during service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009). 

7.  A disability manifested by the loss of teeth due to 
medications used in the treatment of the appellant's 
treatment of his MSRA infection of the buttocks was not 
incurred in, or aggravated by, active military service and 
may not be presumed to have been incurred as a result of 
exposure to chemical dioxins during service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

The Board's decision to reopen the appellant's claim of 
entitlement to service connection for a back disorder and a 
bilateral leg disorder is completely favorable and, in that 
regard, no further action is required to comply with the VCAA 
and the implementing regulations.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The appellant was provided with this notice in a 
letter issued in June 2007.  

The Board further observes that prior to this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) service member's status; 2) existence 
of a disability; (3) a connection between the appellant's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The appellant was provided 
with this notice information in the letter that was provided 
to him in June 2007.  

With respect to a claims involving service connection, the 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this instance, a medical 
examination was accomplished with respect to the appellant's 
claim involving MSRA.  This was accomplished in November 2007 
and the results from that examination have been included in 
the claims folder for review.  

Nevertheless, for the claims involving the left hand, lung, 
gums, and teeth, the mere filing of a claim for benefits is 
not enough to necessitate a medical examination.  VA's duty 
to provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifested during an applicable presumptive period, and an 
indication that the disability or persistent or recurring 
symptoms of a disability may be associated with service or a 
service connected disability.  38 U.S.C.A. § 5103A (West 2002 
& Supp. 2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this instance, the medical evidence does not show that 
these purported disorders manifested themselves during a 
presumptive period or that the conditions were, or may have 
been, the result of or caused by the appellant's service or 
were caused by or the result of treatment he may have 
received for any incidents that occurred while he was in 
service.  As such, there is no duty to obtain an additional 
medical evaluation or opinion.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
service member's claim because there was no evidence, other 
than his own lay assertion, that "'reflect[ed] that he 
suffered an event, injury[,] or disease in service' that may 
be associated with [his] symptoms").

The Board would further add that it is also significant that 
none of these claimed disorders were identified during 
service or shortly thereafter.  It was nearly thirty-five 
years after the appellant was discharged from service that he 
even suggested that the claimed disorders might be related to 
service.  In light of these findings, the second and third 
prongs of McLendon have not been met.  Any physician 
rendering an opinion of necessity would be required to rely 
on the appellant's own statements as to why he believes the 
conditions began in or were caused by his service.  A medical 
nexus opinion, under the circumstances presented in this 
case, is not warranted, as there is no competent evidence of 
a disability in service, or that a current disability is 
related to the appellant's service, or that the disabilities 
in question are conditions that would be granted service 
connection on a presumptive basis in accordance with 38 
C.F.R. §§ 3.307 and 3.309 (2009).  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

Also, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant did not avail himself to this 
opportunity.  Additionally, the appellant was given notice 
that the VA would help him obtain evidence but that it was up 
to the appellant to inform the VA of that evidence.  During 
the course of this appeal, the appellant has proffered 
documents and statements in support of his claim.  It seems 
clear that the VA has given the appellant every opportunity 
to express his opinions with respect to the issues now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and the VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

I.  New and Material Evidence

The Board observes that the VCAA left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 (West 2002).  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West 2002 & Supp. 2009).

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 
29, 2001) (38 C.F.R § 3.156(a) (2009)).  This amendment to 38 
C.F.R. § 3.156(a) applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  Because 
the appellant's claim to reopen the previously denied claim 
was received after that date, those regulatory provisions do 
apply.

As noted above, the matter of the appellant's entitlement to 
service connection for a back disorder and a bilateral leg 
disorder has been the subject of an adverse prior final 
decision.  As a result, service connection for these 
disorders may now be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2009).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The record indicates that the appellant submitted a claim for 
benefits in April 2002.  It appears that the appellant 
claimed that he suffered a back injury in service and he was 
suffering from a current back and bilateral leg disability.  
Upon reviewing the appellant's claim for benefits, the RO 
arranged for the appellant to undergo a VA medical 
examination in order to determine if the appellant now was 
suffering from a back and bilateral leg disorder, and if so, 
the etiology of said condition.  The appellant failed to 
report for the examination and the claim was returned to the 
RO for processing.  Subsequently, the RO issued a decision in 
September 2002 that denied the appellant's claim for 
benefits.  Because the appellant did not submit evidence 
showing that he was currently suffering from a back and 
bilateral leg disorder and since there was no evidence 
showing that such a condition could be etiologically linked 
to his military service, service connection was denied.  The 
appellant was notified of this action but he did not appeal 
that action.  Hence, the rating decision became final.  

Since the issuance of that decision, the appellant has 
submitted written statements, VA medical records, and has 
undergone a VA examination of his back.  Such reveal 
complaints referable to the appellant's back, to include pain 
and flare-ups.  Additionally, the appellant indicated in his 
April 2008 substantive appeal that his back has bothered him 
since his in-service accident.  Referable to his bilateral 
legs, the appellant has indicated that he has tremors 
throughout his body.   

This evidence is new.  It was not of record prior to 
September 2002.  It is also material because it substantiates 
a previously unestablished fact.  Specifically, at the time 
of the prior decision, there was no evidence of a current 
disability or persistent or recurrent symptoms of a 
disability.  Therefore, the evidence received since the most 
recent denial is new and material as it relates to a 
previously unestablished fact.  Accordingly, the Board 
concludes that the appellant's claims for service connection 
for a back disorder and a bilateral leg disorder are 
reopened.

II.  Service Connection

The appellant claims that he now suffers from tremors of the 
left hand, a left lung condition, MSRA of the buttocks, 
discolored gums, and the loss of teeth, and that all of these 
conditions are somehow related to or were caused by his 
military service or to a disability that should be service-
connected.  

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2009).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2009); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2009).  The Court has 
held that when aggravation of a service member's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In addition to these provisions, a service member who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed in 38 C.F.R. § 3.309(e) (2009), shall be presumed to 
have been exposed during such service to an herbicide agent, 
such as Agent Orange, unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2009).  If a service member was exposed to Agent Orange 
during active military, naval, or air service, certain 
specified diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a) (2009) are met, even if 
there is no record of such disease during service.  38 C.F.R. 
§ 3.309(e) (2009).  The list of diseases includes:  chloracne 
or other acneform disease consistent with chloracne, type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  See 38 C.F.R. § 3.309(e) (2009).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
service member must show that he or she served in the 
Republic of Vietnam during the Vietnam War era.  See 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6) (2009).  
The limited service records indicate that the appellant 
served on Okinawa and the Kingdom of Thailand.  It is unclear 
from the records whether the appellant may have traveled 
through the Republic of Vietnam in order to land in Thailand.  
The service records do not provide additional information as 
to this item.  

Second, the service member must be diagnosed with one of the 
specific diseases listed in 38 C.F.R. § 3.309(e) (2009).  
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  The 
availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a service member from establishing service connection with 
proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 
120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Of particular relevance to an analysis of medical 
evidence supporting such a nexus are factors such as whether 
a medical professional finds studies persuasive, whether 
there are other risk factors that might be the cause of the 
condition for which benefits are sought, and whether the 
condition has manifested itself in an unusual manner. Id. at 
124; see also Polovick v. Shinseki, 23 Vet. App. 48, 53 
(2009).  In this instance, tremors, a left lung disability, 
MSRA, a gum condition, and the loss of teeth are all 
disabilities that, per 38 C.F.R. § 3.309 (2009), the 
presumption does not apply thereto.  Hence, even if it was 
shown that the appellant actually had some type of limited 
exposure to chemical dioxins while on active duty, 
presumptive service connection is not warranted.

Nevertheless, service connection may be granted on a direct 
basis.  A review of the appellant's end-of-service physical, 
dated May 1968, indicates that the appellant was in good 
health except for scars on his hands.  No defects or 
diagnoses were listed on the separation physical.  It is 
further noted that it was not until May 2007 (thirty-nine 
years after his discharge physical), that the appellant 
submitted a claim for all of these various conditions.  The 
Board would point out that the record is negative for any 
medical records between 1968 to 2004 - a period of 36 years.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
appellant failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).

The Board acknowledges that the appellant began receiving 
treatment for an MSRA infection in 2004.  Those records are 
contained in the claims folder and those records have been 
used in conjunction with the appellant's claim to the Social 
Security Administration (SSA) for benefits.  Also in the 
claims folder are records showing complaints involving the 
treatment he was receiving for the MSRA, the extent of the 
MSRA infection, etcetera.  The record does not, however, 
contain records showing treatment for the loss of teeth due 
to medications used in the treatment of the MSRA infection.  
The record also does not indicate that the appellant now 
suffers from tremors of the left hand or a lung condition 
that might be attributed to the appellant's military service 
or an incident therein.  The medical records also do not show 
that the appellant's MSRA infection was the result of the 
appellant's military service or any incidents therein.  
Finally, the medical records are negative for an actual 
diagnosis of a disability that can be classified as 
discolored gums.  

Unfortunately, the appellant's assertions are the only 
positive evidence in support of his claim.  While it is true 
that the appellant served in Southeast Asia and may have been 
exposed to chemical dioxins (Agent Orange), he has not been 
diagnosed as suffering from a presumptive disorder, 
disability, or condition.  Alternatively, none of the medical 
evidence establishes an etiological link between any of the 
claimed disabilities and disorders with his military service.

Notwithstanding the lack of conclusive supporting medical 
evidence, the appellant, along with his accredited 
representative, has continued to assert that the appellant 
now suffers from various disorders and disabilities that are 
somehow related to service.  With regard to specific 
evidence, the Board must weigh the credibility and probative 
value of the medical opinions, and in so doing, the Board may 
favor one medical opinion over the other.  See Evans v. West, 
12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases for doing so).  The Board must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  In determining the weight assigned to this evidence, 
the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this instance, the only opinion provided is that of the 
appellant and endorsed by the accredited representative.  
Yet, merely the claim has been made that the appellant's 
purported and claimed disabilities all exist and that they 
are somehow related to the appellant's military service or 
incidents therein.  There has not been a discussion of the 
salient facts nor has there been provided any type of 
rationale that would corroborate any of the appellant's 
conclusions.  The Board finds that the generalized statements 
provided by the appellant are too general in nature to 
provide, alone, the necessary evidence to show that the 
appellant now has diagnosed conditions that resulted from his 
military service many years ago.  See Sacks v. West, 11 Vet. 
App. 314, 316-17 (1998).

The Board would further address the statements made by the 
appellant.  The Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs that he now suffers from his various 
claimed disabilities that were caused by or the result of his 
military service.  However, the matter at hand involves 
complex medical assessments that require medical expertise.  
See Jandreau.  The appellant is not competent to provide more 
than simple medical observations.  He is not competent to 
provide complex medical opinions regarding the etiology of 
the claimed disorders.  See Barr.  Thus, the lay assertions 
are not competent or sufficient.

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2009); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  In this case, no 
complaints or symptoms of tremors of the left hand, a left 
lung disability, an MSRA infection, discolored gums, or the 
loss of teeth were noted in service.  Nor does competent and 
probative medical evidence relate any of these conditions, 
first shown many, many years after service, with the 
appellant's military service or any incident therein.  
Therefore, after reviewing the appellant's claims folder, the 
Board finds that the record is without sufficient competent 
evidence supportive of a finding that the purported 
disabilities in question became manifest or otherwise 
originated during his active duty service.  Moreover, the 
record does not show the purported disorder is etiologically 
related to his military service, or any incident therein, or 
to a possibly service-connected disability.  Therefore, it is 
the conclusion of the Board that the preponderance of the 
evidence is against the appellant's claims.


ORDER

New and material evidence has been received sufficient to 
reopen the appellant's claim for entitlement to service 
connection for a back disorder and the appeal, to this extent 
only, is granted.   

Service connection for MSRA infection (claimed as marion 
staff) of the buttocks, to include as being due to exposure 
to chemical dioxins, is denied. 

Service connection for the residuals of a left hand injury 
with tremors, to include as being due to medications 
(antibiotics) used in the treatment of MSRA infection of the 
buttocks, is denied.

New and material evidence has been received sufficient to 
reopen the appellant's claim for entitlement to service 
connection for residuals of a right leg injury with tremors 
and the appeal, to this extent only, is granted.   

New and material evidence has been received sufficient to 
reopen the appellant's claim for entitlement to service 
connection for residuals of a left leg injury with tremors 
and the appeal, to this extent only, is granted.   

Service connection for shrapnel wound of the left lung that 
is the result of a motor vehicle accident that occurred in 
service.  

Service connection for a disability manifested by discolored 
gums, to include as being due to medications (antibiotics) 
used in the treatment of MSRA infection of the buttocks.

Service connection for the loss of teeth due to medications 
(antibiotics) used in the treatment of MSRA infection of the 
buttocks.  


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claim of entitlement to service connection for back and 
bilateral leg disorders so that he is afforded every possible 
consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he currently has back and bilateral 
leg disorders that are the result of an in-service motor 
vehicle accident.  He has persistent and recurrent symptoms 
of such disorders and his service treatment records reflect 
that he injured his back and both thighs in a motor vehicle 
accident.  As such, he alleges that service connection for 
back and bilateral leg disorders is warranted.

Upon a review of the record, the Board finds that a remand is 
necessary in order to afford him a VA examination so as to 
determine the nature and etiology of his back and bilateral 
leg disorders.  In this regard, the Board notes that he 
underwent a VA examination in November 2007, but the examiner 
did not offer an opinion regarding the etiology of the 
Veteran's back disorder.  Likewise, no opinion regarding the 
etiology of his bilateral leg disorder has been obtained.  
Therefore, the Board finds that a remand is necessary in 
order to afford the Veteran a VA examination so as to 
determine the nature and etiology of his back and bilateral 
leg disorders. 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the current nature and etiology of his 
back and bilateral leg disorders.  The 
claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  The examiner should diagnosis 
all current back and bilateral leg 
disorders.  The examiner should then offer 
an opinion as to whether it is likely, 
unlikely, or at least as likely as not 
that the Veteran's currently diagnosed 
back disorder and/or bilateral leg 
disorder is related to his military 
service, to include his in-service motor 
vehicle accident.   

In offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of his back and 
bilateral leg disorders and the continuity 
of symptomatology.  The rationale for any 
opinion offered should be provided.  

2.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claims should be readjudicated 
based on the entirety of the evidence.  If 
the claims remain denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


